           Case 1:20-cv-04669-GBD Document 23 Filed 07/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
ATHENA ART FINANCE CORP.,
                                            Plaintiff,                        Case No. 20-cv-4669
        -against-
that
                                                                              Order to Show Cause to Permit
CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT                                       Immediate Sale of Collateral
ENTITLED HUMIDITY, 1982, In Rem,
                                            Defendant,

SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a DELAHUNTY FINE ART,
                                             Interested Parties.
--------------------------------------------------------------------------X


        WHEREAS, a summons with notice (dated June 2, 2020) and a verified complaint (dated

June 12, 2020) against the in rem defendant – to wit, that Certain Artwork by Jean-Michel

Basquiat entitled Humidity, 1982 – were filed with the Clerk of the Court of the Supreme Court of

the State of New York, New York County, and was assigned Index No. 652258/2020; and

        WHEREAS, on June 17, 2020, plaintiff Athena Art Finance Corp. filed an Order to Show

Case seeking identical relief in the Supreme Court for the State of New York, New York County

and transmitted copies of same to the interested parties named herein; and

        WHEREAS, on June 18, 2020, interested party Satfinance Investment Ltd. removed this

action to the United States District Court for the Southern District of New York where it was

assigned Case No. 20-cv-4669; and

        WHEREAS, pursuant to the verified complaint, plaintiff Athena Art Finance Corp.

(“Athena”) seeks an order permitting it to immediately sell the in rem defendant, which is

collateral on a loan that has been defaulted upon, and as to which a $14,306,800.47 default

                                                           1
               Case 1:20-cv-04669-GBD Document 23 Filed 07/29/20 Page 2 of 4

judgment in favor of plaintiff Athena was obtained in the New York State Supreme Court, New

York County action entitled Athena Art Finance Corp. v. 18 Boxwood Green Limited, et al., NY

County Index No. 657322/19 (Docket Entry 29, March 2, 2020) (Ostrager, J.); and

         WHEREAS, the in rem defendant, an artwork having considerable value, is now in the

possession of plaintiff Athena, within the County of New York, and thus within the jurisdiction of

this court; and

         WHEREAS, plaintiff Athena is both a secured lender and a judgment creditor with full

rights to sell the in rem defendant; and

         WHEREAS, certain entities – to wit, Satfinance Investment Limited (“Satfinance”) and

Delahunty Fine Art Ltd. (“Delahunty”) – may wish to be heard and oppose the sale, as they claim

a purported interest in the in rem defendant; and

         WHEREAS, judgment debtor Inigo Philbrick was arrested on and has been in federal

custody since June 12, 2020, the same day a criminal complaint against him in the United States

District Court for the Southern District of New York was unsealed (Docket No. 20-cv00351); and

         WHEREAS, Philbrick was indicted by a grand jury for wire fraud and aggravated identity

theft, and on July 14, 2020 pled not-guilty to such charges, at which time Mr. Philbrick’s

application for bail was denied and he was ordered to be detained at New York MCC pending

trial; it is

         NOW, upon the annexed affirmation dated July 23, 2020 of Wendy J. Lindstrom, together

with the papers attached to this order to show cause;

         LET all persons receiving notice hereof show cause before this court, at Courtroom 11a,

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007




                                                    2
            Case 1:20-cv-04669-GBD Document 23 Filed 07/29/20 Page 3 of 4

(or remotely as directed by the Court in light of the ongoing COVID-19 pandemic) on the __ day

of July, 2020 at _______ am/pm, or as soon thereafter as the parties can be heard;

       Why an order should not be made and entered:

       a)       Permitting the immediate sale of that Certain Artwork by Jean-Michel Basquiat

                entitled Humidity, 1982, defendant in rem;

       b)       Requiring any person or entity who seeks to stay such sale to post a bond in the

                amount of $20 million, or such amount as is deemed reasonable by the court, within

                ten days of the issuance of any order staying such sale; and

       c)       Granting such other and further relief as to the court seems just and proper.

And it is,

       ORDERED that service of this order, along with the accompanying papers, including the

summons and complaint, shall be good and sufficient if made on or before the ____ day of July,

2020 by FedEx and email, as indicated below:

 SATFINANCE INVESTMENT LIMITED                     DELAHUNTY FINE ART LTD.
 c/o Derek J.T. Adler, Esq.                        c/o Gregory A. Clarick, Esq.
 Hughes Hubbard & Reed LLP                         Clarick Gueron Reisbaum LLP
 One Battery Park Plaza, 17th floor                220 Fifth Avenue
 New York, New York 10004-1482                     New York, NY 10001
 (212) 837-6086                                    212-633-431
 derek.adler@hugheshubbard.com                     gclarick@cgr-law.com

 c/o Judd Grossman, Esq.
 Grossman LLP
 jgrossman@grossmanllp.com


 INIGO PHILBRICK (personally and as
 Principal of INIGO PHILBRICK LIMITED
 and 18 BOXWOOD GREEN LIMITED)
 c/o Warden Marti Icon-Vitale
 Metropolitan Correction Center
 150 Park Row
 New York, NY 10007

                                                    3
        Case 1:20-cv-04669-GBD Document 23 Filed 07/29/20 Page 4 of 4




Dated: New York, New York
       July __, 2020
                                           ________________________________
                                                 United States District Judge




                                       4
